Citation Nr: 1427701	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  04-27 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to June 2, 2004, in excess of 50 percent from June 2, 2004 to September 20, 2007, and in excess of 70 percent from September 21, 2007 for posttraumatic stress disorder (PTSD), to include depression and alcohol dependence. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972, to include service in the Republic of Vietnam.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2007, the RO increased the Veteran's disability rating to 50 percent for PTSD effective September 21, 2007.  The RO again increased the Veteran's evaluation to 70 percent effective September 21, 2007 in a February 2012 rating decision.  

The Board remanded the issue for further development in May 2010 and May 2012.  

In April 2013, the Board denied entitlement to an evaluation in excess of 30 percent prior to June 2, 2004, granted an evaluation of 50 percent, but no higher, from June 2, 2004 to September 20, 2007, and denied an evaluation in excess of 70 percent from September 21, 2007.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In a November 2013 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In November 2013, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The JMR noted that the Board remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as the examinations did not adequately address whether the Veteran was unemployable.  The parties noted that the rating criteria for PTSD are based upon the Veteran's occupational and social impairment.  Therefore such an opinion would potentially impact the Veteran's PTSD rating.  

As the JMR instructed that the Board consider the findings of the development regarding TDIU, the Board is remanding the issue to allow the RO to properly develop the TDIU claim in accordance with the May 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his psychiatric disability.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain identified records must be fully documented in the claim file.

2.  After associating all outstanding medical records with the claim file, complete the development requested in the April 2013 Board remand regarding the TDIU issue.  

3.  Thereafter, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



